Case 1:18-cv-06681-NRB Document 43 Filed 02/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

David Chasman, Haim Seth Chasman;
Plaintiffs

Vv.

JPMorgan Chase Bank, NA

Chase Bank, and related subsidiaries,
Successor by merger of First National
Bank of Chicago

 

Defendants

 

ee OS OS OS OS aS a

CASE 1:18-CV-06681 — NRB

 

 

 

[Notice is hereby given/Please take notice] that David Chasman and Haim Seth Chasman
(plaintiff appellants) hereby appeal to the United States Court of Appeals for the SECOND
Circuit from the the MEMORANDUM & ORDER of Naomi Reice Buchwald, entered in this

action on January 14", 2020.

/s/_ Stuart Weichsel

  

Stropheus LLC
800 Third Avenue, 28th
New York NY 10022

Attorney for Plaintiff
917-562-4697

Stuart. Weichsel@Stropheus.com
646-304-7959 (fax)
NY State Bar Number - 2630655

Page 1of1
